Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to rejection of claim 1 is found to be persuasive. The combination of US 2006/0121217 (hereinafter referred as “Childs”), Kai Pan et al, Interfacially polymerized thin-film composite membrane on UV-induced surface hydrophilic modified polypropylene support for nanofiltration, Polym. Bull. (2014) 71:415–431 (hereinafter referred as “Pan”), and WO 2015/147657 (hereinafter referred as “Briggs”) fail to teach or suggest “an asymmetric composite membrane comprising (a) a sheet of microporous polvolefin hydrophilicitized by grafting with a first hydrophilicitizing agent; (b) a film of sulfonated polv(ether ether ketone) cross-linked with a first crosslinking agent and adhered to the sheet; and (c) a coating of poly(vinyl alcohol) cross-linked with a second cross-linking agent adhered to the film” as recited in claim 1 and “asymmetric composite membrane consisting essentially of: (a) a sheet of hydrophilicitized microporous poly(ethylene) grafted with 4- ethenyl-benzenesulfonic acid (SSS); (b) a film of sulfonated poly(ether ether ketone) cross-linked with divinylbenzene and adhered to the sheet; and (c) a coating of poly(vinyl alcohol) cross-linked with glutaraldehyde and adhered to the film” as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777